               Case 2:21-cv-00662-MJP Document 8 Filed 05/27/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          CECILE A BROWN,                                 CASE NO. C21-662 MJP

11                                  Plaintiff,              ORDER DECLINING TO SERVE
                                                            COMPLAINT AND DISMISSING
12                  v.                                      ACTION WITH PREJUDICE

13          JOHN C COUGHENOUR, et al.,

14                                  Defendants.

15

16          This matter comes before the Court sua sponte after reviewing the complaint filed in the

17   above-captioned matter. Plaintiff Cecile A. Brown, acting pro se, has filed a complaint against

18   Judge John C. Coughenour and the “U.S. District Judges Chambers” through which she seeks

19   monetary damages. (See Complaint (Dkt. No. 6).) Although Brown has been granted leave to

20   proceed in forma pauperis, the Court declines to serve the complaint and finds the action subject

21   to dismissal with prejudice.

22          Brown’s complaint alleges that Judge Coughenour and “Chambers” violated her due

23   process rights when Judge Coughenour dismissed two civil actions that Brown filed “without

24


     ORDER DECLINING TO SERVE COMPLAINT AND DISMISSING ACTION WITH PREJUDICE - 1
                  Case 2:21-cv-00662-MJP Document 8 Filed 05/27/21 Page 2 of 3




 1   ruling on the merits,” terminated a motion to reopen her case, and did not give her, a pro se

 2   litigant, wide latitude in litigating her claims. (See Dkt. No. 6 at 6-11.) Brown pursues claims

 3   against Judge Coughenour and “Chambers” in their individual capacities under 42 U.S.C. §

 4   1983. (Id. at 2.) Brown seeks $50 million in damages for what she alleges is a “wrongful

 5   termination” of her lawsuits. (Id. at 12.)

 6          The Court must dismiss an in forma pauperis complaint if it fails to state a claim upon

 7   which relief may be granted or if it is frivolous. 28 U.S.C. § 1915(e)(2)(B)(i)–(ii). Here, the

 8   Court finds Brown’s complaint does not state a claim for which relief can be granted and must be

 9   dismissed because all of the claims are subject to judicial immunity. As the Supreme Court has

10   explained:

11          this Court has consistently adhered to the rule that “judges defending against § 1983
            actions enjoy absolute immunity from damages liability for acts performed in their
12          judicial capacities. Pierson v. Ray, 386 U.S. 547 [87 S.Ct. 1213, 18 L.Ed.2d 288] (1967);
            Stump v. Sparkman, 435 U.S. 349 [98 S.Ct. 1099, 55 L.Ed.2d 331] (1978).”
13
     Dennis v. Sparks, 449 U.S. 24, 27, 101 S. Ct. 183, 186, 66 L.Ed.2d 185, 189 (1980) (quoting
14
     Supreme Court of Virginia v. Consumers Union, 446 U.S. 719, 734–735, 100 S.Ct. 1967, 1976,
15
     64 L.Ed.2d 641 (1980)). Here, Brown seeks money damages for acts that Judge Coughenour
16
     took in his judicial capacity as a Senior District Court Judge—dismissing the actions, refusing to
17
     reopen the cases, and not giving Brown wide latitude as a pro se litigant. (Dkt. No. 6 at 5, 10-12.)
18
     The doctrine of judicial immunity forecloses these claims. And although Brown has checked a
19
     box stating that she is suing Judge Coughenour and “Chambers” in their individual capacities,
20
     the complaint makes clear she only challenges the acts that Judge Coughenour took in his
21
     judicial capacity. This does not allow Brown to avoid the preclusive effect of judicial immunity.
22
     So while Brown has every right to disagree with the rulings made by Judge Coughenour and
23
     appeal those rulings to the Court of Appeals, she cannot pursue the claims alleged in her
24


     ORDER DECLINING TO SERVE COMPLAINT AND DISMISSING ACTION WITH PREJUDICE - 2
               Case 2:21-cv-00662-MJP Document 8 Filed 05/27/21 Page 3 of 3




 1   complaint given the doctrine of judicial immunity. The Court therefore DISMISSES the claims

 2   with prejudice and declines to serve the complaint. See 28 U.S.C. § 1915(e)(2)(B)(i)–(ii).

 3          The clerk is ordered to provide copies of this order to Plaintiff and all counsel.

 4          Dated May 27, 2021.

 5                                                         A
                                                           Marsha J. Pechman
 6
                                                           United States Senior District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DECLINING TO SERVE COMPLAINT AND DISMISSING ACTION WITH PREJUDICE - 3
